Citation Nr: 0910501	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-36 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs education 
benefits.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran had active duty with the United States Army from 
September 10, 1981, to December 22, 1983.  In addition, she 
served on active duty with the Air National Guard commencing 
on September 11, 2001.  She also had additional duty in the 
reserves.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) Education Center in Muskogee, Oklahoma, which 
determined that the appellant was not eligible for VA 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, (Montgomery GI Bill); Chapter 32, Title 
38, United States Code (Veterans Educational Assistance 
Program); or Chapter 1606, Title 10, United States Code 
(Montgomery GI Bill- Selected Reserve).  In the veteran's 
substantive appeal dated in February 2007, the veteran 
appeared to focus on the issue with respect to eligibility to 
educational benefits under Chapter 1606, Title 10, United 
States Code (The Veterans Educational Assistance Program).  
However, at a subsequent hearing before a decision review 
officer in February 2008, the issues identified as being on 
appeal included consideration of all three programs.  
Accordingly, consideration of the veteran's entitlement to 
education benefits will include eligibility under the three 
programs indicated above.  This is despite the Supplemental 
Statement of the Case, dated in October 2008, that only 
addresses the issue of eligibility under Chapter 1606, Title 
10, United States Code.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The essence of the veteran's claim regards eligibility for 
educational benefits under Chapter 1606, Title 10, United 
States Code.  In this respect, the Veteran's claim was denied 
on the basis that the Veteran left the Selected Reserves on 
November 30, 2005, thereby terminating her entitlement to 
educational benefits under Chapter 1606, Title 10, United 
States Code.

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program. VA makes the payments for the program.

In pertinent part, a member of the Selected Reserve initially 
becomes eligible under Chapter 1606, Title 10, United States 
Code, when he/she enlists, reenlists, or extends an 
enlistment as a reservist so that the total period of 
obligated service is at least 6 years from the date of such 
enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  
If a reservist is serving in the Selected Reserve, but does 
not have a 6 year contract, he/she does not have a basic 
eligibility date.  The basic eligibility date is the date on 
which service commences for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates:  (1) the last day of the 14-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 21.7550(a) 
(2008).  The reservist may still have the full 14 years to 
use his/her benefits if he/she is discharged from the 
Selected Reserve because of a disability that was not the 
result of misconduct or the reservist's unit was inactivated 
during the period from October 1, 1991, through December 31, 
2001. 38 C.F.R. §21.7550(d), (e) (2008).  In addition, a 
reservist's 14-year period of eligibility may be extended 
under such circumstances as being called to active duty or 
for completion of a term of a program.  38 C.F.R. § 
21.7550(b), (c) (2008).

In the instant case, various educational screens on file from 
the Department of Defense show that the Veteran became 
eligible for Chapter 1606 education benefits on May 1, 1999, 
at which time she was a reservist with the Air National 
Guard.  Records further show that the Veteran was discharged 
from the reserves on November 30, 2005.  The reason given was 
"Medically Disqualified for World Wide Duty"  

The Veteran essentially asserts that she meets the exception 
under § 21.7550(d) for Discharge for disability.  More 
specifically, she stated on her substantive appeal, dated in 
July 2007, that she was injured in July 2001 at a State 
prison and that the Air National Guard was aware of her 
injury, the medication she was taking for it, and that she 
had a pending claim for Workers Compensation when she was 
called to active duty on September 11, 2001.  She said she 
was ordered off of her medication for four years.  In her 
Notice of Disagreement, dated in February 2007, she said she 
was disqualified for taking a medication that was prescribed 
for her disability.  She also indicated that she had enclosed 
a Disability Evaluation report.  However, such a report is 
not on file.  Thus, the reason for the veteran's separation 
from service, to include whether from a medical disability 
not due to willful misconduct, is unclear.  In short, the 
evidence currently of record is insufficient to make an 
informed decision in this matter at this time regarding the 
veteran's service and reason for separation.  Accordingly, 
this case must be remanded to obtain the necessary evidence, 
to include the veteran's service treatment and personnel 
records, to also include the Disability Evaluation report.  

In addition, this unrepresented veteran requested on her 
Substantive Appeal, dated in July 2007, a Board hearing at 
the RO.  The record shows she was given a hearing at the RO 
before a Decision Review Office (DRO) in February 2008.  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under the circumstances, this case must be returned 
to the RO so that clarification can be obtained regarding 
whether the DRO hearing satisfied the Veteran's request for a 
Travel Board hearing or whether the Veteran still desires a 
Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Air 
Force and/or Department of Defense, as 
appropriate, to verify the veteran's 
periods of active duty service and 
Selected Reserves service.  It should 
specifically be determined if and when 
she entered the Selected Reserves, 
separated from the Selected Reserves, and 
reentered, if applicable. It should be 
determined if the Veteran at any time had 
a 6 year contract, and, if so, if it was 
completed.  It should be determined if 
Chapter 1606 benefits were granted and a 
delimiting date assigned, at any time.

2.  Obtain the Veteran's service 
treatment and personnel records in order 
to clarify the terms of her separation 
from the reserves on November 30, 2005, 
to include her Disability Evaluation 
report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Entitlement to education 
benefits should be considered under 
Chapter 30, Title 38, United States Code; 
Chapter 32, Title 38, United States Code; 
and Chapter 1606, Title 10, United States 
Code, to include an extension thereof, if 
applicable.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  Obtain clarification from the Veteran 
regarding whether the DRO hearing in 
February 2008 satisfies her request for a 
Travel Board hearing, or whether she 
still desires a Board hearing.  If the 
Veteran still desires a Travel Board 
hearing, schedule the veteran for such a 
hearing before a Veterans Law Judge. The 
RO should notify the Veteran of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2008).  After 
the hearing is held, or if the Veteran 
fails to report for the hearing or 
withdraws the hearing request, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

